UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4211


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSE ANTONIO MOROZUMI, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00054-LHT-1)


Submitted:    February 5, 2009             Decided:   February 17, 2009


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, LAW OFFICES OF DAVID B. BETTS, Columbia, South
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a jury trial, Jose Antonio Morozumi, Jr.,

was    convicted        of     possession          with      intent      to      distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (2006).

The    district      court     imposed        a     sentence      of     235    months    of

imprisonment.        Morozumi challenges his conviction on the ground

that the district court erred in admitting evidence of other

acts   of    misconduct       under    Fed.       R.    Evid.   404(b).         Finding    no

error, we affirm.

              The conduct charged in the indictment related to the

discovery of 50.1 grams of a mixture containing methamphetamine

at Morozumi’s residence on May 8, 2007.                         The Government sought

to introduce evidence of prior uncharged criminal activity and

conduct to prove Morozumi’s intent and knowledge.                          This evidence

consisted of testimony regarding a controlled buy in which a

police      informant     purchased      methamphetamine           from        Morozumi   in

December of 2006; testimony of officers who stopped Morozumi in

April of 2007 and seized $18,000; and evidence of a prior arrest

in October of 2005 after which Morozumi admitted to officers

that he had been selling methamphetamine for about six months.

Morozumi     moved   to      exclude   the        evidence      under    Rule    404(b)   as

improper     character       evidence.            The   district       court    denied    the

motion.



                                              2
               On   appeal,          Morozumi       argues    that    the   district         court

erred in admitting the evidence of his prior bad acts.                                        This

court    reviews           a    district            court’s       determination         of     the

admissibility         of       evidence      under         Rule    404(b)   for     abuse       of

discretion.         United States v. Queen, 132 F.3d 991, 995 (4th Cir.

1997).     An abuse of discretion occurs only when “the [district]

court acted arbitrarily or irrationally in admitting evidence.”

United States v. Williams, 445 F.3d 724, 732 (4th Cir. 2006)

(internal quotation marks and citations omitted).                              Evidence of

other crimes, wrongs, or acts is not admissible to prove bad

character or criminal propensity but is “admissible for other

purposes,       such       as        proof     of       motive,    opportunity,         intent,

preparation, plan, knowledge, identity, or absence of mistake

. . . .”       Fed. R. Evid. 404(b); Queen, 132 F.3d at 994-95.                               Rule

404(b)    is    an     inclusionary            rule,       allowing   evidence      of       other

crimes or acts except that which tends to prove only criminal

disposition.          See Queen, 132 F.3d at 994-95; United States v.

Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988).

               Evidence         of     prior        acts    is    admissible       if    it     is

“(1) relevant to an issue other than the general character of

the defendant; (2) necessary to prove an element of the charged

offense; and (3) reliable.”                     United States v. Hodge, 354 F.3d

305,    312    (4th    Cir.      2004)       (citing        Queen,    132   F.3d    at       997).

Additionally, the probative value of the evidence must not be

                                                    3
substantially     outweighed        by    its     prejudicial      effect.       Id.

(citing Fed. R. Evid. 403).

              Morozumi argues that the prior bad acts admitted in

this   case    were    not   relevant     to     an   issue   other   than   general

character and were not necessary to prove an element of the

offense.      Considering the entirety of the evidence, however, we

conclude that the district court did not abuse its discretion in

admitting the evidence.

              We therefore affirm the judgment.                  We dispense with

oral   argument       because     the    facts    and    legal    contentions    are

adequately     presented     in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           4